Citation Nr: 1413376	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, as of May 1, 2010.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to August 1979 and from November 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These claims were previously remanded by the Board in September 2009, July 2010 and August 2012.  

In January 2013, the Board denied, among other issues, the claims currently on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2013, the Court remanded the issues of entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement and entitlement to TDIU benefits back to the Board for readjudication.  The January 2013 Board decision also denied the issues of entitlement to an evaluation in excess of 10 percent for right knee instability, prior to March 4, 2009, entitlement to an evaluation in excess of 10 percent for right knee arthritis, prior to March 4, 2009, entitlement to an evaluation in excess of 10 percent for a torn medical meniscus of the left knee, prior to December 5, 2011, and entitlement to an evaluation in excess of 10 percent for left knee arthritis, prior to December 5, 2011.  The Veteran did not appeal these issues.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in Hartford, Connecticut in April 2010.  A written transcript of that hearing has been prepared and incorporated into the evidence of record.  

The VLJ who conducted the April 2010 Board hearing retired.  In June 2012, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran responded to this letter noting that he did not want to appear at a hearing.  See Veteran's Statement, dated June 2012.  Thus, the Board will decide his case based on the evidence currently of record.  Id.

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems only reveals documents that are duplicative of those associated with the physical claims file.  


FINDINGS OF FACT

1.  Since March 4, 2009, the Veteran's right knee has been manifested by intermittent symptoms of instability that are most appropriately characterized as "slight;" it has not been associated with lateral instability or recurrent subluxation of such severity to be classified as "moderate."  

2.  As of May 1, 2010, the Veteran's total right knee replacement has been manifested by intermediate degrees of residual weakness, pain or limitation of motion; it has not been manifested by chronic residuals such as severe painful motion or weakness.  

3.  The record does not reflect that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation at any time during the pendency of this claim.  







CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a separate 10 percent disability evaluation for lateral instability of the right knee, as of March 4, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent for a total right knee replacement, since May 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055 (2013).

3.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for a higher evaluation for his right knee replacement arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As for the Veteran's claim of entitlement to TDIU benefits, a letter dated July 2010 provided him with notice as to how a claim for TDIU benefits is established.  The letter also informed the Veteran of the types of evidence that could support his claim, as well as how VA determines the proper effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2010, September 2012, and March 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  A review of the physical claims file, Virtual VA and VBMS reveals no record of VA treatment since 2010.  However, the Veteran has not been prejudiced by this fact.  The Veteran has undergone multiple VA examinations since this time, and he testified in April 2010 that he had been receiving treatment from a private physician.  The record contains private treatment notes through March 2013.  VA also attempted to obtain Social Security Administration (SSA) records for the Veteran.  However, VA was notified in August 2012 that the Veteran was denied SSA benefits in August 2010 due to his wages while employed.  It does not appear that any medical records were in fact obtained in association with the SSA claim.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Relevant Facts

In March 2009, the Veteran underwent a total replacement of the right knee.  The record reflects that the Veteran was employed at this time and that he was granted twelve weeks of leave under the Family and Medical Leave Act (FMLA).  

According to a statement dated April 2010 and signed by a private physician with the initials M.B., the Veteran was unable to walk more than three hours per day because of knee pain.  As such, his duties carrying letters should be restricted to no more than three hours per day.  

The Veteran was afforded a VA examination of the knees in September 2010.  The Veteran reported chronic pain with any weight bearing or activity after 30 minutes.  He also endorsed weakness, stiffness, swelling, fatigability and instability.  He denied locking.  Examination of the knees revealed full extension to 0 degrees and flexion to 110 degrees, with pain at 110 degrees.  There was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance, and no estimated additional decrease in range of motion with flare-ups.  There was no evidence of instability upon examination.  The Veteran was diagnosed with degenerative joint disease of the right knee, status post total knee replacement, associated with decreased motion, surgical scars and muscle wasting in the right calf and thigh secondary to surgery.  He was also diagnosed with degenerative joint disease of the left knee.  The examiner opined that the Veteran had moderate functional impairment as a result of his subjective complaints, although he was working full-time and he was independent in his activities of daily living.  

The Veteran was afforded an additional VA examination of the lower extremities in September 2012.  The Veteran reported that he was experiencing pain in his knees.  He also described increased pain that required him to stop weight-bearing during flare-ups.  Right knee range of motion testing revealed flexion to 100 degrees (with pain beginning at 90 degrees) and full extension to 0 degrees.  There was no objective evidence of pain upon extension.  The Veteran was capable of repeating three repetitions of motion without further limitation.  The Veteran did, however, experience functional loss of the knees resulting in less movement than normal, pain on movement, left knee swelling, atrophy from disuse, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The Veteran had normal knee strength upon flexion and slightly diminished strength upon extension, bilaterally.  There was no anterior or posterior instability in either knee, but there was medial-lateral instability of 0 to 5 millimeters (mm) in the right knee and of 5 to 10 mm in the left knee.  He did not experience recurrent patellar subluxation or dislocation in either knee.  The Veteran also had a history of a meniscal tear of the left knee and a history of bilateral total knee replacements.  The residuals of the Veteran's knee replacements were intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran also used a cane on a regular basis and a brace on an occasional basis.  The Veteran reported that he ceased working as a mail carrier in 2010 because he could not stand for prolonged periods of time, sit in a vehicle or climb stairs.  He reported that he had not resumed work since that time because of his bilateral knee pain and associated limitations.  However, the examiner opined that, based on radiological evidence and the results of the examination, that the Veteran's level of impairment was only mild to moderate.  The medical evidence did not support the proposition that the Veteran's bilateral knee symptomatology rendered him unable to secure and maintain substantially gainful employment in a sedentary or light duty capacity that did not require prolonged standing and walking or climbing.  

Finally, the Veteran was afforded a VA examination of the left knee in March 2013.  This examination report does not reflect symptomatology associated with the right knee.  However, it was noted that the Veteran's service-connected left knee disability only resulted in mild to moderate functional impairment.  

Increased Rating for a Right Knee Disability

The preponderance of the above evidence demonstrates that a disability evaluation in excess of 30 percent for a total right knee replacement is not warranted at any time since May 1, 2010.  For historical purposes, a 100 percent disability evaluation for a total right knee replacement was assigned under Diagnostic Code 5055, effective as of March 4, 2009, in an April 2012 rating decision.  As of May 1, 2010, the Veteran's right knee was assigned a minimum 30 percent rating pursuant to Diagnostic Code 5055.  The issue currently before the Board is entitlement to a disability evaluation in excess of 30 percent for a right total knee replacement as of May 1, 2010.  

Under Diagnostic Code 5055, a 100 percent disability evaluation is assigned for one year following the implantation of a prosthesis.  A 30 percent disability evaluation is the minimal rating assignable under this code.  See 38 C.F.R. § 4.71a.  When there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  When there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent disability evaluation is to be assigned.  Id.  

According to the September 2010 VA examiner, the Veteran exhibited full extension of the right knee to 0 degrees and flexion to 110 degrees.  There was no additional limitation of motion upon repetition due to pain, fatigue, weakness or lack of endurance.  The examiner opined that the Veteran had moderate functional impairment due to this disability and that he was independent in his activities of daily living.  The Veteran again had full extension to 0 degrees upon examination in September 2012 with flexion to 90 degrees, with pain.  The Veteran has not provided VA with any evidence to demonstrate that he suffers from chronic residuals such as "severe" painful motion or weakness in the right lower extremity, and as such, a disability evaluation in excess of 30 percent is not warranted at any time since May 1, 2010.  

The Board has also considered whether a disability evaluation in excess of 30 percent may be warranted under Diagnostic Code 5256, 5261 or 5262 as of May 1, 2010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Although the examiner concluded that the Veteran's knee disabilities resulted in intermediate degrees of residual weakness, pain or limitation of motion, the Veteran has maintained a significant range of motion with full extension to 0 degrees and without ankylosis.  There is also no evidence of nonunion of the tibia and fibula.  As such, a higher disability evaluation is not warranted under any of these codes, and the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his total right knee replacement at any time since May 1, 2010.

The evidence of record does reflect that the Veteran is still entitled to a separate 10 percent evaluation for instability of the right knee under Diagnostic Code 5257, as of March 4, 2009.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time since March 4, 2009.  The Board notes that the Veteran's separate 10 percent evaluation for instability of the right knee was discontinued following his total knee replacement of March 4, 2009.  As noted by the Court in September 2013, Diagnostic Code 5055 indicates that a minimum rating of 30 percent is warranted following a knee replacement by prosthesis, with intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to diagnostic codes 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  See 38 C.F.R. § 4.71a.  However, Diagnostic Code 5055 makes no mention of instability under Diagnostic Code 5257, and as such, a separate rating under this code is still available following a knee replacement.  

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned when there is evidence of slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  A higher disability evaluation of 20 percent is warranted when there is evidence of moderate recurrent subluxation or lateral instability.  Id.  According to a June 2009 private treatment note from CT Orthopedics and Sports Medicine, there was a "slight jog" of instability with extension, but for the most part the Veteran felt good.  Also, during VA treatment in November 2009, the Veteran reported having fallen after his right knee gave out.  As previously noted, the Veteran also underwent a VA examination in September 2010.  The Veteran did not endorse instability of the right knee at this time, and stability testing was deemed to be normal.  However, during an April 2010 hearing, the Veteran testified to instability coming down stairs and sometimes with just walking.  Finally, the Veteran was afforded an additional examination in September 2012.  According to the examiner, there was objective evidence of 0 to 5 millimeters of medial-lateral instability in the right knee.  However, the Veteran was still felt to only suffer from a mild to moderate level of impairment due to his knee disability with no evidence of loosening or other failure of the knee hardware.  The record contains no further evidence pertaining to the knee.  

The above evidence demonstrates that the Veteran's right knee instability is more appropriately characterized as "slight" rather than as "moderate" since March 4, 2009.  The findings of instability have been inconsistent, but as of September 2012, there was only 0 to 5 millimeters of medial-lateral instability in the right knee.  This disability has also been found to result in no more than mild to moderate functional impairment.  As such, it would be inappropriate to characterize the Veteran's "slight" instability of the right knee as "moderate," and as such, a separate 10 percent evaluation is warranted.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected right knee replacement.  As already discussed, the Veteran testified in April 2010 to instability of the knees, with a sensation of it giving way on a daily basis.  The Veteran also described "severe" pain in a statement dated October 2012.  The Veteran also testified to pain and stiffness in the knee.  While the Board has considered this testimony, it fails to demonstrate that he has met the schedular criteria for a higher disability evaluation at any time during the pendency of this claim.  Objective examination in September 2012 did not reveal evidence of severe painful motion.  There was also only evidence of a slight instability in the right knee.  Therefore, the objective medical evidence of record does not support a claim of severely painful motion or more than slight instability.  The Veteran has not submitted any medical evidence to suggest a worsening of his symptomatology.  As such, the assertions of the Veteran fail to reflect that a higher schedular evaluation is warranted for the right knee.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent evaluation for instability of the right knee, as of March 4, 2009, is warranted.  See 38 U.S.C. § 5107(b).  Therefore, this claim is granted in this limited respect.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for a right knee replacement as of May 1, 2010, and as such, the provisions regarding reasonable doubt are not applicable.  Id.  This aspect of the Veteran's claim is, therefore, denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right knee disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain, instability and weakness.  His 30 percent and 10 percent ratings contemplate symptoms such as painful motion and instability.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

TDIU

The Veteran also contends that he is entitled to TDIU benefits.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to obtain or sustain substantially gainful employment.  As such, TDIU benefits are not warranted.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

From March 4, 2009, until May 1, 2010, the Veteran had a 100 percent disability evaluation.  The Veteran had a combined disability evaluation of 100 percent prior to February 1, 2013.  Therefore, he met the percentage requirements for a TDIU laid out in 38 C.F.R. § 3.340 prior to February 1, 2013.  As of February 1, 2013, the Veteran's temporary 100 percent evaluation for status post left knee replacement was decreased to 30 percent.  As such, the Veteran has had a combined disability evaluation of 60 percent for his multiple knee disabilities since February 1, 2013.  While the Veteran is service-connected for two or more disabilities, he still meets the criteria for TDIU under 38 C.F.R. § 4.16(a), as disabilities of one or both lower extremities are considered as one disability.  

Nonetheless, the preponderance of the evidence of record again demonstrates that the Veteran's service-connected disabilities are not so severe as to render him unable to secure or follow a substantially gainful occupation.  The Veteran testified in April 2010 that he was still working on his job and that they were willing to alter his duties to permit him to function.  While the Veteran is not currently working, the preponderance of the evidence demonstrates that he is not unable to follow any substantially gainful occupation as a result of his service-connected disabilities.  According to the September 2012 VA examiner, the Veteran's right knee disability only resulted in mild to moderate impairment and it did not render him unable to secure and maintain substantially gainful employment in a sedentary or light duty capacity that did not require prolonged standing, walking or climbing.  The Veteran was also afforded a VA examination of the left knee in March 2013.  According to the examiner, the Veteran's left knee disability did impact his ability to work by causing problems walking distance and climbing stairs due to pain and swelling.  He was also unable to sit in one position due to pain or stand for more than 20 minutes.  Nonetheless, the examiner concluded that the Veteran's left knee only resulted in mild to moderate functional impairment.  

As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or maintain all substantially gainful employment.  While the Veteran has met the schedular criteria under 38 C.F.R. § 4.16(a), he is only service-connected for disabilities of the knees, bilaterally.  According to the examiners of record, these disabilities result in mild to moderate impairment.  The evidence fails to reflect that the impairment is of such severity as to render the Veteran unable to obtain or maintain a substantially gainful occupation.  As such, TDIU benefits are not warranted.  

The Board recognizes that the Veteran believes he is unemployable as a result of his service-connected knee disabilities.  In an August 2010 statement, the Veteran asserted that he was no longer able to work as a letter carrier because he could not walk, stand or sit for more than 30 minutes without extreme pain.  The Veteran also testified in April 2010 that it was very difficult to walk on his job and that he had to take pain pills just to make it through the day.  In October 2012, he asserted that the legal definition of a sedentary job for SSA and the Department of Labor was a job requiring occasional walking and standing.  The Board is not disputing that the Veteran suffers occupational impairment as a result of his service-connected knee disabilities.  This has been confirmed by objective medical examination and testimony of the Veteran.  Likewise, the Board accepts that the Veteran was unable to continue working as a mail carrier due to his knee pain.  However, the preponderance of the evidence of record does not demonstrate that the Veteran's knee disabilities are of such severity to render him incapable of maintaining any form of gainful employment, to include a sedentary position.  The Veteran has maintained a significant degree of pain free motion, is still capable of ambulation and has functional impairment deemed only to be "mild to moderate.  As such, the Veteran's assertions fail to demonstrate that he is incapable of securing and maintaining any form of gainful employment.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.













	(CONTINUED ON NEXT PAGE)
ORDER

A separate disability evaluation of 10 percent for instability of the right knee, as of March 4, 2009, is granted, subject to the law and regulation governing the payment of monetary benefits.  

The claim of entitlement to an evaluation in excess of 30 percent for a total right knee replacement, as of May 1, 2010, is denied.  

The claim of entitlement to TDIU benefits is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


